Citation Nr: 0019521	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disability, to include hypertension and 
coronary artery disease.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for impaired immune 
system.

4.  Entitlement to service connection for psychiatric 
disability.

5.  Entitlement to service connection for insomnia, fatigue, 
diminished concentration and impairment of short term memory. 

6.  Entitlement to service connection for chronic dyspnea. 

7.  Entitlement to service connection for bilateral hearing 
loss. 

8.  Entitlement to service connection for tinnitus. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971, and from December 1990 to May 1991.  The 
veteran served in the Southwestern Asia theater of operations 
during the Persian Gulf War from January 13, 1991, to May 6, 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement  was received in October 1997, a statement of 
the case was issued in November 1997, and a substantive 
appeal was received in January 1998.  In August 1999, the 
veteran and his wife testified at a personal hearing before 
the undersigned member of the Board sitting at the RO.

As a preliminary matter, the Board notes that although the 
veteran had a period of active duty service from December 
1967 to October 1971, he has not advanced any contentions 
regarding any disability related to such service.  In fact, 
the express contention which he has advanced is that all of 
the claimed disabilities are related to his second period of 
service from December 1990 to May 1991 which included a 
period in the Southwest Asia theater of operations during the 
Persian Gulf War.  Accordingly, the following decision is 
limited to consideration of service connection for the 
claimed disabilities in relation to the period of service 
from December 1990 to May 1991 and all references to the 
veteran's service are intended to be limited to this period 
of service. 

Although the RO styled one of the issues as entitlement to 
service connection for depression with insomnia, fatigue, 
diminished concentration and impairment of short term memory, 
the Board has listed this claim as two separate issues:  
entitlement to service connection for psychiatric disability 
and entitlement to service connection for insomnia, fatigue, 
diminished concentration and impairment of short term memory.

At the August 1999 Board hearing, the veteran's effectively 
raised new claims of entitlement to service connection for 
disabilities manifested by sexual dysfunction and by skin 
rashes.  These matters are hereby referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  By rating decision in September 1995, entitlement to 
service connection for coronary artery disease with history 
of bypass surgery and hypertension was denied; a timely 
notice of disagreement was not received from this 
determination. 

2.  Evidence received subsequent to the September 1995 rating 
decision is not, by itself or in connection with evidence 
previously of record, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
cardiovascular disability, to include hypertension and 
coronary artery disease. 

3.  The claims file includes a medical diagnosis of 
fibromyalgia, but no medical evidence of a nexus to service. 

4.  There is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which show that the 
veteran currently suffers from disability manifested by an 
impaired immune system which cannot be attributed to known 
clinical diagnoses.

5.  The claims file includes a medical diagnosis of 
depression, but no medical evidence of a nexus to service. 

6.  The veteran's symptoms of insomnia, fatigue, diminished 
concentration and impairment of short term memory are 
attributable to known clinical diagnoses of nonservice-
connected disorders.

7.  There is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which show that the 
veteran currently suffers from disability manifested by 
chronic dyspnea which cannot be attributed to known clinical 
diagnoses.

8.  The claims file includes medical evidence of right ear 
hearing loss for VA compensation purposes, but no medical 
evidence of a nexus to service.

9.  The claims file does not include medical evidence of left 
ear hearing loss for VA compensation purposes.

10.  The claims file does not include medical evidence of a 
nexus between tinnitus and the veteran's service. 


CONCLUSIONS OF LAW

1.  The September 1995 rating decision which denied 
entitlement to service connection for coronary artery disease 
with history of bypass surgery and hypertension is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has not been received in 
connection with the veteran's claim of entitlement to service 
connection for cardiovascular disability, to include 
hypertension and coronary artery disease, and the veteran's 
claim for this benefit has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

3.  The veteran's claim of entitlement to service connection 
for fibromyalgia is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

4.  The veteran's claim of entitlement to service connection 
for an impaired immune system is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 

5.  The veteran's claim of entitlement to service connection 
for psychiatric disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran's claim of entitlement to service connection 
for insomnia, fatigue, diminished concentration and 
impairment of short term memory is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

7. The veteran's claim of entitlement to service connection 
for chronic dyspnea is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

9.  The veteran's claim of entitlement to service connection 
for tinnitus is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Certain chronic 
disabilities, such as cardiovascular disease (to include 
hypertension) and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  With respect to whether service connection is 
warranted based on aggravation, the law provides that there 
must in fact be an increase in a preexisting disability 
during service before a finding of aggravation can be made.  
38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306- 307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to, fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

A claim for service connection must be supported by competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
Moreover, in order to establish a well-grounded claim of 
entitlement to service connection for a disorder as due to an 
undiagnosed illness, the veteran must present at least some 
evidence of: (1) active service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99 (May 
3, 1999). 

I.  Cardiovascular Disability.

By rating decision in September 1995, a claim by the veteran 
for entitlement to service connection for coronary artery 
disease with history of bypass surgery and hypertension was 
denied.  The veteran was notified of that determination and 
furnished notice of appellate rights and procedures, but he 
did not initiate an appeal by filing a timely notice of 
disagreement.  Therefore, the September 1995 rating decision 
became final.  38 U.S.C.A. § 7105(c).  

The Board observes here that the September 1995 rating 
decision also denied claims based on fibromyalgia, a weakened 
immune system, and depression with fatigue.  As more 
particularly explained under the sections which follow with 
regard to these other issues, the RO has determined that the 
September 1995 decision did not include consideration of 
those issues under an undiagnosed illness theory of recovery 
which it later recognized was being advanced by the veteran.  
The RO therefore did not view the September 1995 rating 
decision as being final as to those issues.  However, it has 
approached the cardiovascular disease issue on the basis that 
the September 1995 rating decision was final as to that 
issue.  The Board agrees that the record does not show that 
the veteran has advanced any undiagnosed illness theory with 
regard to his cardiovascular disorders, only that his service 
during the Persian Gulf War either led to the diagnosed 
cardiovascular disorders or aggravated a preexisting 
disorder.  Accordingly, the Board finds the September 1995 
rating decision is final as to the cardiovascular disability 
issue. 

However, a claim which is the subject of a final prior 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  
When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The September 1995 rating decision denied the veteran's 
cardiovascular claim based on an underlying finding that the 
veteran's cardiovascular disease preexisted his entry into 
active duty in December 1990 and was not aggravated by such 
service.  Evidence of record at that time of the September 
1995 rating decision included medical records dated in the 
1980's and 1990's showing that hypertension was medically 
diagnosed in the 1980's and that the veteran was on 
medication to control this condition.  Also of record in 
September 1995 were service medical records, including a 
November 1990 examination report which included a reference 
to high blood pressure with medication.  Also of record in 
September 1995 were copies of medical records dated in the 
1990's which showed that the veteran underwent a stress test 
in September 1991 for complaints of chest pain and that he 
subsequently underwent angioplasty procedures in late 1991 
and a coronary artery bypass in January 1992.  

Evidence received subsequent to the September 1995 rating 
decision includes both private and VA medical records, 
supporting statements from the veteran and others, and the 
testimony offered at the August 1999 Board hearing.  However, 
the information included in the newly received items of 
evidence is essentially cumulative of evidence already of 
record.  In this regard, it was known in September 1995 that 
the veteran had undergone procedures in 1991 and 1992 related 
to a worsening of his cardiovascular disorder.  However, the 
RO determined that there was no increase during service, and 
there is no new evidence which, in relation to that 
underlying question, is so significant, either by itself or 
in connection with evidence previously of record, that it 
must be considered to fairly decide the veteran's claim.  In 
sum, the Board finds that no new and material evidence has 
been received and that the claim has not been reopened.  

Moreover, even if the Board were to view certain evidence as 
new and material, it would appear that the claim is 
nevertheless not well-grounded for lack of medical evidence 
of an increase in the severity of the cardiovascular disorder 
during service.  The Board observes here that 38 C.F.R. 
§ 3.309(a) describes hypertension as an early symptom of 
cardiovascular disease, and the Board therefore views his 
cardiovascular disease, however described, as preexisting 
service as demonstrated by clear medical evidence of 
hypertension and treatment therefore prior to his entry into 
his second period of service. 


II.  Fibromyalgia.

The Board notes that the September 1995 rating decision also 
denied a claim of entitlement to service connection for 
fibromyalgia.  Although no notice of disagreement was filed 
from that determination, the RO subsequently determined from 
correspondence received from the veteran that he was also 
advancing that claim on an undiagnosed illness theory of 
service connection.  The RO acknowledged that it had not 
realized that the undiagnosed illness theory was being 
advanced.  It therefore has not treated the September 1995 
rating decision as final.  The Board agrees that the 
September 1995 rating decision should not be viewed as final 
as it did not constitute a determination as to all theories 
of service connection which the veteran was at that time 
advancing.  Accordingly, the new and material analysis is not 
applicable.  

The claims file includes medical diagnoses of fibromyalgia.  
In this regard, the Board notes such a diagnosis on VA 
examination in May 1995, and subsequent medical records 
report the same diagnosis.  The well-grounded requirement of 
a medical diagnosis of current disability has therefore been 
met.  Caluza.  However, there is no medical evidence of a 
nexus or link between the fibromyalgia and the veteran's 
period of service which ended in May 1991. 

Although the veteran has reported that he suffered from 
muscle and joint aches and pains during his second period of 
service, there is no medical evidence of pertinent symptoms 
for several years after such service.  At a redeployment 
examination in service on March 22, 1991, the veteran 
reported that he did not have and had not experienced swollen 
or painful joints, arthritis, rheumatism, bursitis, or bone 
or joint deformity.  On a Southwest Asia Demobilization/ 
Redeployment questionnaire dated May 8, 1991, at the end of 
the veteran's active duty service, the veteran indicated that 
he had no diseases or injuries while in the Southwest Asia 
region, and did not have fever, fatigue, or weight loss while 
in the Southwest Asia region.  

After the veteran's Gulf War service, at a National Guard 
examination in May 1993, he reported that he did not have, 
and had not experienced, swollen or painful joints, rheumatic 
fever, arthritis, rheumatism, bursitis, or bone, joint, or 
other deformity.  A VA Persian Gulf Registry Examination in 
August 1994 recorded the veteran's reported history and 
complaints, but notably absent is a history or complaints of 
fibromyalgia, or fatigue or muscle or joint pain. 

VA outpatient treatment records reflect that, on August 18, 
1994, the veteran was treated for stiffness, pain, and 
limitation of motion in the neck and back, and a contusion 
over the right knee following an automobile accident in which 
he was hit from behind.  In another visit in August 1994, he 
was noted to have pain in the paraspinal muscles, assessed as 
having improved following a motor vehicle accident.  In 
October 1994 the veteran reported he had been in pain since 
an automobile accident 40 days prior, and complained that the 
pain had made him not physically active, which was 
frustrating.  At this time, the veteran still did not present 
a history of fibromyalgia or related symptoms of fatigue or 
muscle pain as having occurred in service.  X-rays of the 
cervical and lumbar spines in October 1994 revealed minimal 
hypertrophic changes. 

On an Annual Medical Certificate in December 1994, the 
veteran wrote that he was having trouble with fibromyalgia, 
described as muscle twitches, spasms, and a burning feeling.  
In February 1995, he filed a claim for service connection for 
fibromyalgia, which he claims occurred during his service in 
Desert Shield/Desert Storm from January to May 1991.  He 
wrote that fibromyalgia was diagnosed in 1994 by the symptoms 
of muscular pain, fatigue, depressive moods, and nonrestful 
sleep which began in 1991.  VA outpatient treatment records 
reflect that in February and August 1995 the veteran 
complained of "aching all over" with low energy, symptoms 
reported as having started during the Persian Gulf War.  The 
outpatient assessment included fibromyalgia, which was being 
treated with medication. 

Based on the record, the Board finds that there is no medical 
evidence of a continuity of pertinent symptomatology linking 
the veteran's currently diagnoses fibromyalgia to service.  
Moreover, there is otherwise no medical opinion suggesting 
such a link.  

At this point the Board acknowledges the veteran's statements 
as well as supporting statements from his spouse and other 
individuals.  The Board has also considered the testimony 
offered by the veteran and his spouse, and there is no doubt 
that the veteran is sincere in his belief that the symptoms 
diagnosed as fibromyalgia are related to his service in the 
Persian Gulf War.  However, lay statements as to medical 
causation are not competent to render a service connection 
claim well-grounded.  Espiritu.  There must be some medical 
evidence of a link to service.  

In considering this issue, the Board has also reviewed the 
evidence in light of the special provisions for Persian Gulf 
veterans outlined in 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
However, as the symptoms which form the basis of the claim 
have been attributed to a known clinical diagnosis 
(fibromyalgia), the claim is also not well-grounded on an 
undiagnosed illness theory of service connection.  See 
VAOPGCPREC 4-99 (May 3, 1999). 

III.  Impaired Immune System.

As with the fibromyalgia issue, the September 1995 rating 
decision is not considered a final determination as the RO 
recognized that the September 1995 decision did not 
constitute an adjudication of all theories of service 
connection being advanced by the veteran.  Specifically, it 
did not address the undiagnosed illness theory.  As the 
September 1995 rating decision is not final as to the 
impaired immune system claim, the new and material evidence 
analysis is not applicable. 

The veteran contends that, as a result of his active duty 
service in the Persian Gulf War, he has a weakened immune 
system, which is manifested by constant illnesses involving 
his pulmonary system since returning from the War.  He 
specifically contends that a weakened immune system has been 
manifested by colds, flu, and bronchitis every year beginning 
in 1992. 

Examination in November 1990 found the veteran's nose, 
sinuses, mouth, and throat to be clinically normal.  In 
January 1991, the veteran complained of a cold of 10 days 
duration, and was found to have increased rales of the lungs 
bilaterally with cough, diagnosed as sinusitis and 
bronchitis. 

At a redeployment examination during Gulf War service, on 
March 22, 1991, the veteran reported that he did not have and 
had not experienced ear, nose, or throat trouble, chronic or 
frequent colds, sinusitis, hay fever, thyroid trouble, or 
adverse reaction to serum, drug, or medication.  On a 
Southwest Asia Demobilization/ Redeployment questionnaire 
dated May 8, 1991, the veteran indicated that he had no 
diseases or injuries while in the Southwest Asia region, and 
did not have fever, fatigue, swelling of lymph nodes, 
stomach, or other body parts, rash, skin infection, sores, 
cough, or sinus infection while in the Southwest Asia region. 

At a National Guard examination in May 1993, the veteran 
reported that he did not have, and had not experienced, nose 
or throat trouble, chronic or frequent colds, sinusitis, hay 
fever, asthma, or shortness of breath, and his head, nose, 
sinuses, mouth, throat, lungs, and chest were clinically 
evaluated as normal. 

In May 1995, the veteran filed a claim for service connection 
for a weakened immune system, which he claims occurred during 
his service in Desert Shield/Desert Storm from January to May 
1991.  He wrote that, because of a weakened immune system, he 
had contracted colds, flu, and bronchitis every year from 
1992 to 1995.  At a VA Persian Gulf Registry Examination in 
August 1994, the veteran reported recurrent bronchitis.  

At a personal hearing in August 1999, the veteran testified 
that:  he did not know if an impaired immune system was 
showing as a disability; before he went to Saudi Arabia he 
did not get sick very much; that every winter since then he 
got colds, flu, and bronchitis; and no doctor had written 
down what the problem is with the immune system, but that one 
doctor thought it was due to the immunizations being given 
all at one time, and another doctor said that the pollutants 
may have had an effect.  The veteran's wife testified that it 
was true that the veteran did not get sick in this way prior 
to going to Saudi Arabia.  In a written statement submitted 
at the personal hearing, the veteran wrote that, upon 
returning from the war, he experienced a weakened immune 
system manifested by cold, virus, bronchitis, and pulmonary 
problems.  

The medical evidence of record does not demonstrate that the 
veteran has a medically diagnosed disability involving the 
immune system.  The claim is therefore not well-grounded 
under the Caluza criteria.  However, as the claim is based on 
the special law and regulation for Persian Gulf veterans with 
undiagnosed illnesses, it may nevertheless be well-grounded 
if certain requirements are met.  See VAOPGCPREC 4-99 (May 3, 
1999).

With regard to the veteran's claim for service connection for 
impairment of the immune system as due to an undiagnosed 
illness, the Board notes the veteran's contention that an 
impairment of the immune system is manifested by cold, virus, 
bronchitis, and pulmonary problems.  However, the Board views 
the underlying basis of the veteran's contention in this 
regard to be clearly medical in nature.  While he may claim 
increased frequency of colds, infections, etc., the Board 
does not view the veteran as competent from a medical 
standpoint to attribute such symptoms to an undiagnosed 
illness.  In fact, it appears from the record that some 
pertinent symptoms have been attributed to bronchitis and 
sinusitis.  To that extent, the claim is also not well-
grounded on an undiagnosed illness basis since the symptoms 
have been attributed to diagnosed disabilities.  As more 
particularly explained under the section dealing with the 
dyspnea claim, there is otherwise no medical evidence of a 
nexus to service to well-ground claims for bronchitis and/or 
sinusitis under the Caluza criteria. 

Additionally, the Board has considered the veteran's more 
recent claim regarding his symptomatology to be at odds with 
his earlier reporting of the same.  It has only been since 
his May 1995 application for compensation that the veteran 
asserted his belief that, based on symptoms of cold and flu 
every year since 1992, he has an impairment of his immune 
system.  Previously, at an examination in May 1993, the 
veteran denied he had experienced any symptomatology of 
chronic or frequent colds or other possibly related 
symptomatology.  Moreover, with regard to the veteran's 
reporting that, prior to his service during the Persian Gulf 
War, he did not experience the claimed symptomatology, 
National Guard records from 1980 to 1990 show that the 
veteran suffered from periodic episodes of upper respiratory 
infections prior to service in the Persian Gulf.  

With regard to the veteran's personal hearing testimony to 
the effect that doctors told him that his immune system 
disorder was due to the immunizations being given all at one 
time or may have been affected by pollutants during service, 
the Court has held that such a veteran's account, "filtered 
as it [is] through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 

In sum, the Board finds the veteran's claim based on 
impairment of the immune system to be not well-grounded under 
any theory of service connection.  38 U.S.C.A. § 5107(a). 

IV.  Psychiatric Disability. 

The RO has also not treated the September 1995 rating 
decision as final as it concerns the psychiatric issue, which 
issue also was styled as including fatigue.  As certain 
symptoms (including fatigue, memory problems, sleep problems, 
concentration problems, etc.) may be associated with a 
psychiatric disorder or may also be considered signs or 
symptoms of an undiagnosed illness, the Board agrees with the 
RO's decision not to treat the September 1995 rating decision 
as a final decision as to the psychiatric disability issue.  
Therefore, as with the fibromyalgia and weakened immune 
system issues, there is no need to undertake a new and 
material evidence analysis.  

The claims file includes current medical diagnoses of 
depression, and the Caluza requirement of a medical diagnosis 
of current disability has therefore been met.  The critical 
question is whether there is medical evidence of a nexus 
between such depression and the veteran's service. 

National Guard examinations in March 1980, June 1984, and 
November 1988 evaluated the veteran as psychiatrically 
normal. 

During his active duty service in the Persian Gulf War, at a 
redeployment examination on March 22, 1991, the veteran 
reported that he did not have and had not experienced 
depression or excessive worry or nervous trouble of any sort.  
At the end of service, on a Southwest Asia 
Demobilization/Redeployment questionnaire dated May 8, 1991, 
the veteran indicated that he had no diseases or injuries 
while in the Southwest Asia region, and did not have any 
nightmares, trouble sleeping, or recurring thoughts about his 
experiences while in the Southwest Asia region.

After service, at a National Guard examination in May 1993, 
the veteran reported that he did not have, and had not 
experienced, depression or excessive worry or nervous trouble 
of any sort, and he was clinically evaluated as 
psychiatrically normal.  A VA Persian Gulf Registry 
Examination in August 1994 recorded the veteran's reported 
history and complaints, but does not include history or 
complaints of depression. 

In February 1995, the veteran filed a claim for service 
connection for depression, which he, for the first time, 
claims occurred during his service in Desert Shield/Desert 
Storm from January to May 1991.  He wrote that, although 
depression was diagnosed in 1994, he had experienced the 
symptoms since 1991.  

VA outpatient treatment records reflect that in February and 
August 1995 the veteran complained of mild depression and low 
energy, symptoms reported as having started during the 
Persian Gulf.  The assessment was mild depression.  Treatment 
records show subsequent treatment for depression.  

At a VA mental disorders examination in June 1997, the 
veteran reported that he felt most of his depression was due 
to the fact that the pain prevented him from doing the 
activities he used to do, and that his endurance had 
decreased since his open heart surgery in 1991.  He reported 
that prior to going to Desert Storm he had no psychiatric 
difficulties, but since then he had experienced depression, 
which included crying spells, low energy level, poor 
appetite, decreased libido, and sexual dysfunction.  
Examination revealed slightly depressed mood, with sad facial 
expression.  The Axis I diagnosis was adjustment disorder 
with depressed mood (mild-to-moderately, or definitely, 
impairing), and to rule out mood disorder due to 
fibromyalgia.  The examiner added that a condition such as 
fibromyalgia is known to bring on depression. 

At a personal hearing in August 1999, the veteran testified 
that he did not seek treatment for depression during service, 
and he was now taking anti-depressant medication.  In a 
written statement submitted at the personal hearing, the 
veteran wrote that the war environment involved stress, 
anxiety, situational depression, and loneliness.  

In this case, there is no evidence of depression in service, 
or for about 3 years after service, and there is no medical 
nexus opinion evidence of record which relates the veteran's 
currently diagnosed depression, or adjustment disorder with 
depressed mood, to his active duty service from December 1990 
to May 1991.  The veteran specifically denied any symptoms of 
depression in service in March 1991, at the service 
separation examination in May 1991, after service upon 
examination in May 1993, and in August 1994, at the Persian 
Gulf Registry Examination, and was clinically evaluated as 
psychiatrically normal at service separation and after 
service.  The veteran indicated in 1994 that he suffered from 
depression, notably 3 years after service separation, and he 
was diagnosed in 1995 with mild depression.  

In addition to the absence of medical nexus opinion evidence 
of record to relate the veteran's currently diagnosed 
depression, or adjustment disorder with depressed mood, to 
his active duty service from December 1990 to May 1991, the 
evidence of record suggests that the veteran's depression 
could be etiologically related his (non-service-connected) 
disorders of coronary artery bypass surgery and/or 
fibromyalgia. 

With regard to the veteran's claim for service connection for 
depression as due to an undiagnosed illness, pursuant to 
38 C.F.R. § 3.317, service connection may be granted only for 
disabilities due to undiagnosed illnesses attributed to 
Southwest Asia service during the Persian Gulf War.  As the 
veteran's depression, or diagnosed adjustment disorder with 
depressed mood, is a diagnosed disorder, a claim for service 
connection under the provisions of 38 C.F.R. § 3.317 is not 
well-grounded.

V.  Insomnia, Fatigue, Diminished Concentration
and Impairment of Short Term Memory.

For the same reason explained in the opening paragraph of the 
Board's discussion of the psychiatric disability issue, the 
new and material evidence analysis is not applicable to the 
claim based on fatigue.

A review of the medical evidence leads the Board to conclude 
that the veteran's symptoms of insomnia, fatigue, diminished 
concentration and impairment of short term memory are all 
part and parcel or attributable to his cardiovascular 
disease, fibromyalgia and/or depression.  In this regard, the 
Board notes that a June 1997 VA psychiatric examination 
report includes history furnished by the veteran which refers 
to a low energy level, loss of short term memory, and sleep 
problems which appear to be discussed in connection with 
psychiatric problems which were diagnosed on that occasion as 
an adjustment disorder with depressed mood.  There is also 
reference to sleep problems due to constant pain.  The 
examiner commented that the veteran suffered moderate 
symptoms of depression including feelings of low energy which 
seem to stem from his fibromyalgia. 

In short, the evidence shows that the reported symptoms have 
been attributed to known clinical diagnoses of disorders 
which (for reasons discussed earlier in this decision) have 
not been service-connected.  The veteran's claim based on 
insomnia, fatigue, diminished concentration and impairment of 
short term memory is therefore not well-grounded under any 
theory of service connection.  

VI.  Chronic Dyspnea.

The veteran contends that he has chronic dyspnea as an 
undiagnosed illness as the result of his service during the 
Persian Gulf War.  He contends this is due to exposure to 
foul desert air and nasty environment of war, including dust 
and smoke storms, as well as due to his heart condition.  

Examination in November 1990 evaluated the veteran's lungs 
and chest as clinically normal.  In January 1991, prior to 
service in the Persian Gulf, the veteran complained of a cold 
of 10 days duration, and was found to have increased rales of 
the lungs bilaterally with cough, diagnosed as sinusitis and 
bronchitis.  At a redeployment examination during service on 
March 22, 1991, the veteran reported that he did not have and 
had not experienced asthma, shortness of breath, pain or 
pressure in the chest, or chronic cough, and his nose and 
sinuses were clinically evaluated as normal.  On a Southwest 
Asia Demobilization/Redeployment questionnaire dated May 8, 
1991, the veteran indicated that he had no diseases or 
injuries while in the Southwest Asia region, and did not have 
cough or sinus infection while in the Southwest Asia region.

At a National Guard examination in May 1993, the veteran 
reported that he did not have, and had not experienced, nose 
or throat trouble, chronic or frequent colds, sinusitis, hay 
fever, asthma, shortness of breath, or chronic cough, and his 
head, nose, sinuses, mouth, throat, lungs, and chest were 
clinically evaluated as normal.  At a VA Persian Gulf 
Registry Examination in August 1994, the veteran reported 
recurrent bronchitis, which was not active at the time of the 
examination, and the lungs and throat were found to be clear.  
VA outpatient treatment records include a pulmonary function 
report dated in November 1994 which reflects that the veteran 
reported a history of dyspnea and cough since 1992.  An 
outpatient treatment entry in February 1995 records that the 
veteran complained of chest pain, and exacerbation of his 
bronchitis with cough producing purulent phlegm, with post 
nasal drip.  The assessment was flare of bronchitis and left 
maxillary retention cyst.  

At a VA examination in June 1997, the veteran reported 
shortness of breath which had worsened over the previous 
several months.  He related a five year history of 
bronchitis, but stated that his shortness of breath was more 
related to his heart disease. 

At a personal hearing in August 1999, the veteran testified 
that:  in service he experienced sandstorms and oil well 
fires with pollutants in the air; he was 20 miles from where 
nerve gas was blown up; he had experienced wheezing after his 
return; and he had been given a spray.  In a written 
statement submitted at the personal hearing, the veteran 
wrote that in Saudi Arabia he experienced a dirty desert 
environment, including smoke clouds from burning oil, and 
experienced the drop-out of exploded nerve gas by being 
within 20 miles of the contaminated site.  He also wrote 
that, upon returning from the war, he experienced breathing 
problems manifested by daily wheezing, and pulmonary problems 
manifested by infections in the winter. 

In this case, the evidence does not include medical evidence 
relating the veteran's currently diagnosed chronic bronchitis 
to his active duty service from December 1990 to May 1991.  
In January 1991, prior to his service in the Persian Gulf, 
the veteran was treated for bronchitis and sinusitis.  
However, on examination in March 1991, the veteran denied 
problems with chronic or frequent colds or shortness of 
breath; his lungs and chest were clinically evaluated as 
normal. After service, the veteran denied any problems upon 
examination in May 1993, and his chest and lungs were 
clinically evaluated as normal.  It was not until the August 
1994 Persian gulf Registry Examination, notably over 3 years 
after service separation, that the veteran claimed he had 
recurrent bronchitis. 

While the Board notes that there have been medical diagnoses 
of bronchitis, there is no medical evidence linking current 
chronic bronchitis to the one episode of bronchitis treated 
in January 1991 during service.  There is no medical evidence 
of a continuity of symptoms from January 1991 to link any 
current bronchitis to service, and there is otherwise no 
medical opinion suggesting such a link to service.  The claim 
therefore does not meet the Caluza requirements for a well-
grounded service connection claim. 

Moreover, with regard to the undiagnosed illness theory of 
service connection, the veteran's symptoms of chronic dyspnea 
appear to be related to non-service-connected diagnosed 
disorders of chronic bronchitis or coronary artery disease.  
In other words, the dyspnea symptomatology has been 
attributed to known clinical diagnoses.  Therefore, the claim 
is also not well-grounded on an undiagnosed illness theory of 
service connection.  

VII.  Bilateral Hearing Loss

The veteran contends that in service he was around tanks and 
infantry firing, on the rifle range, and in helicopters and 
airplanes, which he believes either caused or contributed to 
his hearing loss and tinnitus. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes, at the outset, that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim. The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection. See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the 
United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

Looking to the evidence, audiometric testing at a National 
Guard examination in March 1980 recorded pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
10
5
5
5
5

Audiometric testing at a National Guard examination in June 
1984 recorded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
5
10
5
10
15

At a redeployment examination on March 22, 1991, the veteran 
reported that he did not have and had not experienced hearing 
loss.  Audiometric testing toward the end of the veteran's 
service on April 26, 1991, recorded pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
20
25
LEFT
10
5
5
10
10

At a post-service VA audio-ear disease examination in June 
1997, the veteran reported that he was bothered by background 
noise.  Audiometric testing on June 25, 1997, recorded pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
45
LEFT
5
10
15
20
35

Maryland CNC word list speech recognition score was 100 
percent in both ears. 

Based on the above medical records, it appears clear that 
there was no hearing loss prior to the veteran's second 
period of service, nor was any hearing loss (as defined by 38 
C.F.R. § 3.385) shown during such period of service.  

The June 1997 test results showing a puretone threshold of 45 
decibels in the right ear does demonstrate that there is now 
hearing loss disability in the right ear, but there is no 
evidence of left ear hearing loss at this time.  The left ear 
hearing loss claim is therefore not well-grounded for lack of 
a medical diagnosis of current disability.  

With regard to the right ear, there is no medical evidence 
suggesting a link between the currently demonstrated right 
ear hearing loss and the veteran's second period of service.  
As only one audiometric test was conducted during such 
service, there is no way to detect any upward shift of 
threshold levels during this brief period of service.  
However, while conceding that the veteran was exposed to 
acoustic trauma during his second period of service, after 
reviewing the prior audiometric tests, the Board believes 
that the veteran's right ear hearing acuity has been 
decreasing gradually over the years and there is no basis for 
finding that there was such a decrease in hearing acuity 
during the second period of service to suggest a nexus to any 
noise exposure during this period of service.  There is also 
no medical evidence that sensorineural hearing loss was 
manifested within one year of discharge so as to establish a 
nexus by means of the statutory one-year presumption for 
organic diseases of the nervous system.  The Board therefore 
finds the right ear hearing loss issue to be not well-
grounded for lack of medical evidence of a link or nexus to 
service. 

VIII.  Tinnitus.

At a redeployment examination during service on March 22, 
1991, the veteran reported that he did not have and had not 
experienced ear trouble, and his ears were clinically 
evaluated as normal.  At a National Guard examination after 
service in May 1993, the veteran reported that he did not 
have, and had not experienced, ear trouble, and his ears were 
clinically evaluated as normal.  A VA Persian Gulf Registry 
Examination in August 1994 recorded the veteran's reported 
history and complaints, but does not indicate the veteran 
gave a history or complaints of tinnitus. 

VA outpatient treatment records reflect that in October 1994 
the veteran complained of ringing in his ears since his 
cardiac surgery in "January 1991."  

At a VA audio-ear disease examination in June 1997, the 
veteran reported the onset of constant high-pitched, moderate 
to severely loud, bilateral tinnitus about 5 years prior. 

At a personal hearing in August 1999, the veteran testified 
that he did not have tinnitus prior to service in the Persian 
Gulf and that he experienced tinnitus the first summer after 
he returned.  In a written statement submitted at the 
personal hearing, the veteran wrote that, upon returning from 
the war, he experienced ringing in the ears.

The veteran has presented differing reports as to the onset 
of tinnitus.  While he more recently generally claimed that 
the onset was the first summer after he returned (personal 
hearing) or upon returning from the war (statement submitted 
in August 1999), he first reported (in October 1994) that 
ringing in the ears began subsequent to his cardiac surgery 
in "January 1991."  As the report of ringing in the ears 
since cardiac surgery is more specific than, yet consistent 
with, the veteran's other reports of ringing in the ears 
beginning during the first summer after the war, the evidence 
only demonstrates that tinnitus began in the post-service 
period.  Thus, there is no evidence of chronic tinnitus in 
service, or continuity of symptomatology from service 
separation until post-service cardiac surgery in 1991. 

The Board does not even find this later reporting regarding 
the onset of tinnitus to be credible, however, as it is 
inconsistent with the veteran's previously reported denials 
of symptomatology pertaining to ear trouble or ringing in the 
ears.  At service separation in May 1991, the veteran denied 
any ear trouble and his ears were evaluated as normal, at an 
examination in May 1993, two years after service separation, 
he again denied any ear trouble and his ears were evaluated 
as normal, and in August 1994, now over 3 years after service 
separation, the veteran again did not report any ringing in 
the ears.  It was not until October 1994, notably almost 3 
and 1/2 years after service, that the veteran complained of 
ringing in his ears, and then only related it to the time of 
his post-service cardiac surgery in 1991.  There is no 
medical evidence of record to relate the veteran's currently 
diagnosed tinnitus to service.   

Accepting for the sake of argument that a medical diagnosis 
of current tinnitus has been demonstrated, the Board 
nevertheless finds the tinnitus claim to be not well-grounded 
for lack of medical evidence of a link to service.  The 
record does not include medical evidence of tinnitus during 
service or for approximately three years after service.  

Conclusion

In reviewing the veteran's appeal, the Board has considered 
the testimony offered by the veteran and his spouse at the 
August 1999 Board hearing as well as the various written 
statements submitted in support of the veteran's claims.  The 
Board does not doubt the sincerity of the veteran, his spouse 
or any of the individuals who have submitted supporting 
statements.  However, to a large extent, the underlying 
issues on appeal hinge on matters of medical diagnosis and/or 
opinions as to medical causation.  Pertinent laws, 
regulations and decisions of the Court set forth certain 
threshold requirements for all VA claimants in connection 
with service connection claims.  For the reasons explained in 
the preceding discussion of the individual issues, the Board 
is unable to conclude that the cardiovascular claim has been 
reopened or that any of the other issues meet the criteria 
for well-grounded claims under any theory of service 
connection.  The Board views the discussion of each issue in 
this decision as sufficient to inform the veteran of the 
types of evidence necessary to reopen and well-ground the 
cardiovascular claim and to well-ground the remaining service 
connection issues. 

Unless a claim is well-grounded, the statutory duty to assist 
a claimant with the development of evidence in connection 
with a claim does not arise.  38 U.S.C.A. § 5107(a).  
Moreover, the reasonable doubt provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable until a claim is well-grounded. 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

